t c memo united_states tax_court chih h and chu f chu petitioners v commissioner of internal revenue respondent docket no filed date chih h and chu f chu pro sese david r jojola for respondent memorandum opinion chiechi judge this case is before the court on petition- ers’ motion for leave to file motion to vacate decision peti- tioners’ motion respondent filed an objection to petitioners’ motion and a declaration by david r jojola mr jojola in support of that objection petitioners filed a reply to respon- dent’s objection petitioners’ reply we shall deny petition- ers’ motion background on date respondent issued a notice of defi- ciency notice to petitioners that determined the following deficiencies in and fraud penalties under sec_6663‘ on petitioners’ federal_income_tax tax_fraud penalty year deficiency under sec_6663 a dollar_figure dollar_figure big_number big_number big_number big_number on date petitioners timely filed pro sese a petition this case was calendared for trial at the court’s trial session in los angeles california that commenced on date on date robert h appert mr appert entered an appearance on behalf of petitioners on date the parties filed a stipulation of settled issues a first supplemen-- tal stipulation of settled issues and a second supplemental stipulation of settled issues collectively stipulations of settled issues each of those stipulations was signed on date by mr appert on behalf of petitioners as well as by each petitioner and by mr jojola on behalf of respondent on date the parties submitted to the court a stipu- ‘a11 section references are to the internal_revenue_code in effect at relevant times all rule references are to the tax_court rules_of_practice and procedure lated decision document stipulated decision document that was signed on date by mr appert on behalf of petitioners and by a representative of respondent and that reflected the agreement of the parties as set forth in the stipulations of settled issues on date the court entered a decision in this case pursuant to the agreement of the parties as reflected in the stipulated decision document’ that petitioners are not liable for the fraud_penalty under sec_6663 for any of the years at issue and that they are liable for deficiencies in and accuracy- related penalties under sec_6662 on petitioners’ tax as follows fraud_penalty accuracy--related penalty year deficiency under sec_6663 a under sec_6662 a dollar_figure none dollar_figure big_number none big_number big_number none big_number discussion the court’s decision in this case was entered pursuant to the agreement of the parties on date no notice of appeal or timely motion to vacate or revise the decision was filed in this case see sec_7483 and rule and the decision herein became final on date see sec_7481 fed r app p a 7on date after the decision in this case was entered mr appert filed a motion to withdraw as attorney of record for petitioners in this case on date the court granted mr appert’s motion q4e- petitioners’ motion was filed on date almost two years after the court entered the decision in this case and months after that decision became final once a decision becomes final the court may vacate it only in narrowly circum-- scribed situations such as where the decision was obtained through fraud on the court see 859_f2d_115 9th cir affg 86_tc_1319 or where the decision is void or a legal nullity for lack of this court’s jurisdiction over either the subject matter or the party see 868_f2d_1081 9th cir 90_tc_103 the court_of_appeals for the ninth circuit has defined the phrase fraud on the court to be an unconscionable plan or scheme which is designed to improperly influence the court in its decision ’ 441_f2d_930 9th cir quoting 281_f2d_304 9th cir vacating 52_tc_295 see abatti v commissioner ‘the court_of_appeals for the fifth circuit has indicated that in extraordinary circumstances this court has the power in its discretion to vacate and correct a final_decision where it is based on a mutual mistake of fact see 63_f2d_630 5th cir the court_of_appeals for the ninth circuit to which an appeal in this case would normally lie does not recognize this court’s power to vacate and correct a final_decision where it is based on a mutual mistake of fact see 859_f2d_115 9th cir affg 86_tc_1319 235_f2d_97 9th cir affd per curiam 352_us_1027 - - supra in order to prove fraud on the court petitioners have the burden of establishing that an intentional plan of deception designed to improperly influence the court in its decision has had such an effect on the court 86_tc_1319 affd 859_f2d_115 9th cir see 113_f3d_670 7th cir affg tcmemo_1995_209 and cases cited therein the court has carefully reviewed petitioners’ motion and petitioners’ reply petitioners’ motion states in pertinent part irs hold the document from the bank_deposits and made the copies of receipts back to of tax- able year but never exchange to tax- payer or cpa even requested for years to see what the results from and run out of the appealing time jumped to the conclusion which no one would believe it it was found irs made mistakes for taxable_year of by double taxing on the petitioners because irs always using the worksheets to jot down the numbers which could be partially reported and irs examiners never recreated on the official forms to show or exchange to the taxpayers irs eventually released the data in dec of and petitioners hired the attorney robert h appert to check and recreate the official forms for taxable_year of as the refer- ence to the tax_court the counsel for petitioners did not attend the conference meeting on time held by judge carolyn chiechi nor recreated the schedule c offi- cial forms as all the receipts cancelled checks were available the motion to withdraw the counsel of petitioners was ordered from the court because robert with cpa background charging dollar_figure hr and did not prepare the forms either as the supporting document to the court and both parties from the irs booklets when all the data are available the professionals require only hours to fill out forms actually back to when auditor jennifer was in cpa’s office to examine the taxable_year of the cpa took only half hour to accomplish the forms with schedule c to auditor for information when all the receipts and cancelled checks were copied by the auditor the reason to use official forms was easy to communicate with the other party and should any number in doubt the taxpayers can have receipts or cancelled check or bank statement to prove it to prevent irs examiners to hide or delete items or made partial report to jump to the conclusion misleading the judgments it must have the forms to be as the reference it does not matter which forms to be used the petitioner has been in electronics industry for years and being laid off from date due to the eaton corp closed completely in los an- geles since the petitioners have no idea of ac- counting book keeping every year must have the cpa tax specialist to prepare the forms in petitioner could not find the right job after being laid off for almost one year starting to do import trade business using the savings or tra funds to purchase the goods the cost of goods in the year was around dollar_figure plus the operation expenses of startup this new field of business definitely the operating_expenses schedule c for this new trade business was far more than the profits of selling the products it does not matter which official forms ez or 1040a to be used the results of the income loss profits should be the same it does not matter what method to be used to anal- ysis the new startup business the bank saving dropping from to indicated the seeds - jj - money being used up for the import business start- up and in even could not afford to hire the part time bookkeeper mrs chu majoring in music helped to just put all the receipts aside without knowing how to organize it but everyone knows without investing or buying the seeds to fertilize it the fruits will not be there years after in other words no one would expect the profits fruits in the first few years of startup a new business seeds reproduced literally petitioners’ reply states in pertinent part this court has jurisdiction to vacate a final_decision if the decision of the court was obtained by fraud on the court partially report the cog is the act of fraud which would influence the judgment treating petitioners unfairly or dif- ferently will be justified by the court as the act of fraud or one kind of discriminating the peti- tioners had no tax_accounting background or knowl- edge the definition of fraud is an act of deliberate deception with the design of securing something by taking unfair advantage of another-new interna- tional dictionary a deliberate deception for unfair or unlawful gain-american heritage diction- ary respondent is a tax professional hold the documents retrieved from the bank without exchange to the petitioners for four years and jump to the decision without providing the appeal meeting for petitioners to explain until tax solv- ing date requested by the congressman to release the files to the petitioners to check to prove such fraud petitioners no tax back- ground hired the cpa and attorney to analyze and prepare the detailed forms and schedule c for easy understanding without eliminating or modified the numbers where the banks statements or re- ceipts cancelled checks were all available the respondent professional tax expert claimed in his office the preparation of forms need one more year and he could not find help to prepare it based on the receipts cancelled checks and bank transaction statement actually respondent spent only two hours to put the numbers into the forms see exhibit a but hold the progress of checking the taxable years of and because respondent knowing that petitioner lost the main job in and started to import the different small quantities of samples of audio devices from april of respondent deliber- ately hold the progress of reviewing the expenses of start-up business which was about two weeks from date deadline to turn in the paper to the court the petitioners hired the attorney to continue to review and prepare the form and schedule c which estimated only need four hours required but not successful and on feb 6th petitioners being told that counsel could do it at the second_phase first_phase he did not care about what respondent did this was the main reason the petitioner had the motion to withdraw the counsel the legal counsel was hired to make the progress of reviewing the cogs of and few ex- penses items which respondent deliberately hold or partially report in his stipulation report dur- ing the time of hiring not only the counsel was late in the meeting called by the judge but he did not make any progress report to petitioners until feb 6th two days away from the dead- line set by the court besides the petitioner spouse had the operation of the chest and under daily radiation treatment of cancer disease under such mentally pressure robert forced the peti- tioners to sign the incompletely stipulation re- port by saying he can fix it at the second_phase as the fraud is an act only if the professional made it later can be caught what did the respon- dent make during the stage of professional’s intention to design the scheme it was hard to get the evidence as fraud is an act using profes-- sional knowledge to take advantage of the non- professionals by treating the taxpayer unfairly differently or not just as people say that non- professionals might use tangible weapons to rob the bank to get money illegally but profession-- als can use intangible way their knowledge to write the makeup figures to take the money from the taxpayer pockets illegally as the profes-- sional always use the rules in favor of his mis-- conduct as the fraud activity he would never tell anyone by holding such case for how many years would dismiss drop the case since by holding the case irs put the interest on it and when irs owed petitioner money also holding the check for the taxable_year of without releasing by making the excuses as there are two different issues because of the following reasons the settlement was never reached a the deficiency of taxable_year and came out without giving the petitioners the documents describing where the figures from or how it was calculated the only paper received was last week the exhibits of respondent letter which had lots of expenses items being deleted or par- tially report in other words the stipulation issues were not only vague incomplete but very confusing to the court if the judge knowing in and the petitioners had no main job and using up the savings or even the ira fund as emer- gency seed money used to start_up the new trade business the tax_deficiency in petitioner lost the main job was calculated twice as higher as in the dollar_figure dollar_figure which petitioner still had the main job in the second year of the new start-up trade business the defi- ciency was calculated eight times dollar_figure dollar_figure higher than the it would make the judge very confused by just looking at the above figures made-up by the respondent deliberately to deceive the court judgment b before the deadline date judge agreed the withdrawal of petitioners counsel because no progress report and even negligence of the meeting called by the judge c the petitioner spouse was under cancer treatment and mentally in the bad shape peti- tioners have to totally trust and rely on the counsel hired with the dollar_figure hr rate -- - d under above stress conditions the petition- ers’ counsel talked into the petitioners to sign the incomplete stipulation issues made up by the respondent at the last minute on feb 6th by saying he could do the second_phase work or he would not represent the petitioners on the feb 8th in the court be in the morning about a m of feb 8th petitioner did turn in the above situation paper and requested the judge to consider the cogs of and few expenses items which respon- dent deliberately drop or cut off in respondent issues two days ago showing the stipulations has the figures made up by the respondent except the taxable_year of starting from the end of date the respondent just hold the pro- gress of reviewing the taxable_year of and do not mention to exchange the documents or provide the opportunity for petitioners until feb 6th all the papers were prepared for last minutes signatures this was the way the profes-- sional designed the trap to take advantage of the taxpayers unfairly by giving petitioners no oppor- tunity at all saying the court need the signatures to turn in the petitioners did not sign the stipulations of facts at the first place because the respondent did not provide the complete ex- penses report when reviewing the taxable_year of i believe the laws give the taxpayers to know how the deficiency being calculated and based on respondent hold or hide the documentations and provided no chance for petitioners to explain or exchange are not only unfair but trying to stop the court to review what figures respondent made up deliberately to take advantage of the petitioners is obviously seen if the respondent did not make up the figures or untruth report to the court respondent should not be afraid of any questions to be asked by the judge during the next investigation reproduced literally we find petitioners’ motion and petitioners’ reply to be vague and confusing however those filings do not appear to suggest or argue that we had no jurisdiction over the subject matter or petitioners in this case nor do petitioners’ motion and petitioners’ reply appear to suggest or argue that there was any corruption of the court assuming arguendo that petitioners are contending in petitioners’ motion and petitioners’ reply that some sort of fraud was perpetrated on the court on the instant record we reject any such contention that record establishes that petitioners retained legal counsel shortly before the scheduled trial in this case was to begin after retaining legal counsel the parties reached a basis of settlement and memorial- ized that settlement in the stipulations of settled issues which were signed by petitioners’ counsel mr appert on behalf of petitioners as well as by each petitioner and by mr jojola on behalf of respondent the court entered a decision in this case pursuant to the agreement of the parties as shown in the stipu- lated decision document that was signed by mr appert on behalf of petitioners and by a representative of respondent and that reflected the stipulations of settled issues and petitioners did not appeal the decision in this case or timely move to vacate it is noteworthy that the stipulated decision document reflects a substantial concession by respondent regarding the determinations in the notice -contrary to the allegations in petitioners’ motion and petitioners’ reply petitioners’ counsel mr appert did not file a motion to withdraw as attorney of record for petitioners in this case until date after the decision in this case was entered on date the court granted that motion on date or revise that decision based on our review of the entire record before us we find that petitioners have failed to show that the decision entered in this case is the result of fraud on the court or any other situation that warrants our exercise of our discretion under rule to grant petitioners’ motion based on that record we find that petitioners have failed to persuade us that we should grant them leave to file a motion to vacate the decision to reflect the foregoing an order will be issued deny- ing petitioners’ motion for leave to file motion to vacate decision
